THREADGILL, Judge.
Jerry Lee Ross appeals his judgments and sentences for armed burglary, grand theft, forgery, and fraudulent use of a credit card. We affirm the judgments and sentences, but remand for correction of a clerical error. The judgment for fraudulent use of a credit card reflects a conviction for a third-degree felony. The offense, however, was submitted to the jury as a misdemeanor. The state concedes this error. We therefore affirm, but remand for the judgment to be corrected *569to reflect a first-degree misdemeanor for fraudulent use of a credit card. The appellant need not be present.
Affirmed; remanded.
FRANK, C.J., and RYDER, J., concur.